Citation Nr: 0025767	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an original evaluation greater than zero 
percent for a malaria disability.  

2.  Entitlement to service connection for a right hand 
disorder.  

3.  Entitlement to total disability due to individual 
unemployability based on service connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

The issues of an increased original evaluation of a malaria 
disorder and service connection for TDIU are addressed in the 
remand section of the opinion.  



FINDINGS OF FACT

1.  A right hand disorder is not shown.  

2.  The veteran is currently service-connected for a left hip 
disability, and a low back disability, with a combined 
evaluation of 70 percent.  

3.  Medical evidence showing the veteran is unemployable, and 
evidence suggesting that the veteran is unemployable due to 
service-connected disability, is of record.  



CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a right 
hand disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for TDIU 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Colayong v. West, 12 Vet. App. 524, 528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a right hand 
disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  


In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A claim for right hand poisoning was received by VA in April 
1998.  The veteran's service medical records (SMRs) do not 
disclose the presence of a right hand disorder.  In addition, 
the evidence received subsequent to service does not show 
that a right hand disorder is currently manifested.   

Thus, as none of the elements of a well grounded claim are 
met, the claim must be denied for failure to present a well 
grounded claim.  


II.  Entitlement to total disability due to individual 
unemployability based on service connected disabilities 
(TDIU).

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A § 4.16(a) TDIU claim is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  Colayong v. West, 12 Vet. App. 524, 528 
(1999) citing 38 C.F.R. § 4.16(a); Norris (Robert) v. West, 
12 Vet. App. 413, 419-420 (1999); Anderson (Bennie) v. Brown, 
5 Vet. App. 347, 353-54 (1993)(current combined service-
connected disability rating of 60 percent and sworn testimony 
of inability to work well grounded TDIU claim triggering duty 
to assist).  

The veteran's combined rating for his service-connected 
disabilities is 70 percent.  It has been found that the 
veteran is incapable of employment, and it has been 
suggested, although not conclusively shown, that he could not 
work due to his service-connected disabilities.  Thus, his 
claim is well grounded.  King v. Brown, 5 Vet.App. 19, 21 
(1993) (in determining well-groundedness, the supporting 
evidence is presumed true and is not subject to weighing).

In addition, we note that, in this case, the veteran's TDIU 
claim may be inextricably intertwined with his claim for an 
original rating greater than zero percent for malaria 
residuals. Cf. Vettese v. Brown, 7 Vet. App. 31 (1994) (TDIU 
claim presupposes a rating less than 100%, and only asks for 
TDIU because of "subjective" factors that the "objective" 
rating does not consider, the TDIU decision and the precise 
percentage rating are, therefore, not necessarily 
intertwined).

Therefore, we determine that the TDIU claim should be 
remanded for additional development.  In addition, the 
veteran's claim for an increased original evaluation of his 
malaria residuals remains open, and is also well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
RO found that the veteran manifested malaria in service, 
current medical evidence with respect to the severity of any 
residuals is necessary in this case.  



ORDER

1.  The claim of entitlement to a right hand disorder is not 
well grounded, and is accordingly denied.  

2.  The claim of entitlement to TDIU is well grounded.  To 
this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

Because the claims of entitlement to service connection for 
TDIU and for an increased evaluation for a malaria disability 
are well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995) (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).

We note that the veteran apparently failed to report to a 
scheduled VA examination (VAE) in August 1998.  However, our 
review of the record indicates that he subsequently called to 
state that he was out of town, and asked that the examination 
be rescheduled.  It does not appear that this action has been 
accomplished.  Thus, this matter is remanded for further 
development.  

Therefore, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide a list of VA treatment 
facilities, with dates of treatment, for 
his service-connected low back, left hip, 
and malaria disorders since 1995.  The RO 
should also enclose the appropriate 
releases for any private treatment.  

2.  After the above records, or negative 
replies, have been associated with the 
veteran's claims file, the RO should have 
the veteran scheduled for a VAE in order 
to determine the severity of his service-
connected disabilities, including any 
malaria residuals.  

3.  The examiner should render an opinion 
as to the effect of the veteran's service-
connected disabilities on his 
employability, and comment on the current 
state of his malaria disability.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2 (1999). 

5.  Then, if the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
The claims file should next be returned 
to the Board for further appellate 
consideration.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the issues addressed in this 
Remand.  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

The appellant need take no action until he is so informed, 
but has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

